Exhibit 10.3

 

LANGER, INC.

2005 STOCK INCENTIVE PLAN

STOCK OPTION AGREEMENT

 

 

 

STOCK OPTION AGREEMENT (the “Agreement”) made as of this «numberdate» day of
«month», «year», by and between Langer, Inc., a Delaware corporation, having its
principal office at 450 Commack Road, Deer Park, New York 11729-4510 (the
“Company”), and «FirstName» «LastName», an individual residing in «citystate»
(the “Optionee”).  Capitalized terms not defined herein shall have the meanings
ascribed to them in the Company’s 2005 Stock Incentive Plan.

 

WHEREAS, the Company has heretofore adopted the Langer, Inc. 2005 Stock
Incentive Plan (the “Plan”) for the benefit of certain employees, officers,
directors, consultants, independent contractors and advisors of the Company or
Subsidiaries of the Company, which Plan has been approved by the Company’s
stockholders; and

 

WHEREAS, the Optionee is a valued and trusted [employee] [director] [consultant]
 of the Company and/or one of its Subsidiaries and the Company believes it to be
in the best interests of the Company to secure the future services of the
Optionee by providing the Optionee with an inducement to remain an
[employee/director of] [consultant to] the Company and/or one of its
Subsidiaries through the grant of an option to acquire an ownership interest in
the Company.

 

NOW, THEREFORE, the parties agree as follows:

 

1.                                      Option Grant.  Subject to the provisions
hereinafter set forth and the terms and conditions of the Plan, the Company
hereby grants to the Optionee, as of «grantdate» (the “Grant Date”), the right,
privilege and option (the “Option”) to purchase all or any part of an aggregate
of «amountofoptions» shares (the “Shares”) of common stock of the Company, par
value $0.02 per share (the “Common Stock”), such number being subject to
adjustment as provided in the Plan. To the extent applicable, this Option is
intended to qualify as an “incentive stock option” (“ISO”) within the meaning of
Section 422 of the Internal Revenue Code of 1986, as amended (the “Code”), to
the extent permitted under Section 422 of the Code.

 

2.                                    Exercise Price.  Subject to adjustment as
provided in the Plan, the purchase price per Share of Common Stock as to which
this Option is exercised (the “Exercise Price”) shall be $«shareprice», the Fair
Market Value of such Shares on the Grant Date.

 

3.                                      Exercise of Option.  The term of the
Option shall be for a period of ten (10) years from the Grant Date and shall
expire without further action being taken at 5:00 p.m., «expirationdate»,
subject to earlier termination as provided in Section 5 hereof (the “Expiration
Date”).  The Option may be exercised at any time, or from time to time, prior to
the Expiration Date (or such additional period as may be permitted under the
Plan) as to any part or all of the Shares covered by the Option, pursuant to the
vesting schedule contained in Section 4.1 hereof; provided, however, that the
Option may not be exercised as to less than one hundred (100) shares, unless it
is exercised as to all Shares as to which this Option is then exercisable.

 

450 Commack Road, Deer Park, New York 11729-4510 Tel: (631) 667-1200, Fax: (631)
254-2320

 

--------------------------------------------------------------------------------


 

4.                                      Vesting and Lockup Release Schedule.

 

4.1                                 Vesting Date.  The Shares into which this
Option is exercisable shall vest in accordance with the following schedule:

 

Vesting Date

 

Number of
ISOs

 

Number of
Non-Qualified

 

Total Number
of Shares

 

 

 

 

 

 

 

 

 

<<Insert Date>>

 

«Total_ISOs»

 

«Total_NQSOs»

 

«amountofoptions»

 

 

The allocation of options granted between ISOs and NQSOs indicated above is a
result of the Limitations on ISO as outlined in the 2005 Stock Incentive Plan
and reproduced below.

 

5.7                               Limitations on ISO.  The aggregate Fair Market
Value (determined as of the date of grant) of Shares with respect to which ISO’s
are exercisable for the first time by a Participant during any calendar year
(under this Plan or under any other incentive stock option plan of the Company
or any Subsidiary of the Company) will not exceed $100,000 or such other amount
as may be required by the Code.  If the Fair Market Value of Shares on the date
of grant with respect to which ISO’s are exercisable for the first time by a
Participant during any calendar year exceeds $100,000, then the Options for the
first $100,000 worth of Shares to become exercisable in such calendar year will
be ISO’s and the Options for the amount in excess of $100,000 that become
exercisable in that calendar year will be NQSO’s.  In the event that the Code or
the regulations promulgated thereunder are amended after the Effective Date of
this Plan to provide for a different limit on the Fair Market Value of Shares
permitted to be sub­ject to ISO’s, such different limit will be automatically
incorporated herein and will apply to any Options granted after the effective
date of such amendment.

 

[delete if not applicable  4.2                                        Lock-up
Release Schedule.  Upon the exercise of the Option as to any part or all of the
Shares covered by the Option, Optionee shall not sell, transfer, hypothecate,
grant a security interest in, pledge or otherwise dispose of (collectively,
“Transfer”) the Shares issued upon such exercise at any time, including
subsequent to Optionee’s termination of employment with the Company, except in
accordance with the following schedule and table:

 

(i)            All of the Shares will be restricted from any Transfer other than
by will or by the laws of descent and distribution for two years from the date
of vesting of the options;

 

(ii)                % of the Shares will be restricted from any Transfer other
than by will or by the laws of descent and distribution for three years from the
date of vesting of the options;

 

(iii)               % of the Shares will be restricted from any Transfer other
than by will or by the laws of descent and distribution for four years from the
date of vesting of the options; and

 

(iv)               % of the Shares will be restricted from any Transfer other
than by will or by the laws of descent and distribution for five years from the
date of vesting of the options, and thereafter, the Transfer restrictions shall
no longer be applicable.

 

2

--------------------------------------------------------------------------------


 

Lockup Release Date

 

Number of
ISOs

 

Number of
Non-Qualified

 

Total Number
of Shares

 

 

 

 

 

 

 

 

 

«Vestingdate1»

 

«ISOs1»

 

«NQSOs1»

 

«Total_1»

 

«Vestingdate2»

 

«ISOs2»

 

«NQSOs2»

 

«Total_2»

 

«Vestingdate3»

 

«ISOs3»

 

«NQSOs3»

 

«Total_3»

 

«Vestingdate4»

 

«ISOs4»

 

«NQSOs4»

 

«Total_4»

 

«Vestingdate5»

 

«ISOs5»

 

«NQSOs5»

 

«Total_5»

 

 

 

 

 

 

 

 

 

Totals

 

«Total_ISOs»

 

«Total_NQSOs»

 

«amountofoptions»

 

 

Notwithstanding the lock-up release schedule and table set forth above, such
lock-up release schedule may be accelerated by the Committee in its sole
discretion.]

 

4.3                                 Shares that are vested pursuant to the
schedule set forth in Section 4.1 hereof are “Vested Shares.”

 

 

                                               
5.                                      Termination.

 

5.1                                 Termination for Any Reason Except Death,
Disability or Cause.  If Optionee is Terminated by the Company for any reason
(including if the Optionee voluntarily terminates [employment by] [service for]
the Company) except Optionee’s death, Disability or Cause, then this Option, to
the extent (and only to the extent) that it is vested in accordance with the
schedule set forth in Section 4.1 hereof on the Termination Date, may be
exercised by Optionee no later than three (3) months after the Termination Date,
(or such longer time period not exceeding five (5) years as may be determined by
the Committee, with any exercise beyond three (3) months after the Termination
Date deemed to be a nonqualified stock option), but in any event no later than
the Expiration Date.

 

5.2                                 Termination Because of Death or Disability. 
If Optionee is Terminated because of death or Disability of Optionee, then this
Option, to the extent that it is vested in accordance with the schedule set
forth in Section 4.1 hereof on the Termination Date, may be exercised by
Optionee (or Optionee’s legal representative or authorized assignee) no later
than twelve (12) months after the Termination Date (or such longer time period
not exceeding five (5) years as may be determined by the Committee, with any
such exercise beyond  twelve (12) months after the Termination Date when the
Termination is for Optionee’s death or Disability, deemed to be a nonqualified
stock option), but in any event no later than the Expiration Date. Any exercise
after three months after the Termination Date when the Termination is for any
reason other than Optionee’s disability, within the meaning of Section 22(e)(3)
of the Code, shall be deemed to be the exercise of a nonqualified stock option.

 

5.3                                 Termination for Cause.  If an Optionee is
terminated for Cause, neither the Optionee, the Optionee’s estate nor such other
person who may then hold the Option shall be entitled to exercise any Option
with respect to any Shares whatsoever, after termination of service, whether or
not after termination of service the Optionee may receive payment from the
Company or Subsidiary for vacation pay, for services rendered prior to
termination, for services rendered for the day on which termination occurs, for
salary in lieu of notice, or for any other benefits.  In making such
determination, the Committee shall give the Optionee an opportunity to present
to the Committee evidence on his behalf.  For the purpose of this paragraph,
termination of service shall be deemed to occur on the date when the Company
dispatches notice or advice to the Optionee that Optionee’s service is
terminated.

 

3

--------------------------------------------------------------------------------


 

Termination.

 

5.1                                 Termination for Any Reason Except Death,
Disability or Cause.  If Optionee is Terminated by the Company for any reason
(including if the Optionee voluntarily terminates service for the Company)
except Optionee’s death, Disability or Cause, then this Option, to the extent
(and only to the extent) that it is vested in accordance with the schedule set
forth in Section 4.1 hereof on the effective date of any such termination (the
“Termination Date”), may be exercised by Optionee no later than three (3) months
after the Termination Date, (or such longer time period not exceeding five (5)
years as may be determined by the Committee, with any exercise beyond three (3)
months after the Termination Date deemed to be a nonqualified stock option), but
in any event no later than the Expiration Date.

 

5.2                                 Termination Because of Death or Disability. 
If Optionee is Terminated because of death or Disability of Optionee, then this
Option, to the extent that it is vested in accordance with the schedule set
forth in Section 4.1 hereof on the Termination Date, may be exercised by
Optionee (or Optionee’s legal representative or authorized assignee) no later
than twelve (12) months after the Termination Date (or such longer time period
not exceeding five (5) years as may be determined by the Committee, with any
such exercise beyond  twelve (12) months after the Termination Date when the
Termination is for Optionee’s death or Disability, deemed to be a nonqualified
stock option), but in any event no later than the Expiration Date. Any exercise
after three months after the Termination Date when the Termination is for any
reason other than Optionee’s disability, within the meaning of Section 22(e)(3)
of the Code, shall be deemed to be the exercise of a nonqualified stock option.

 

5.3                                 Termination for Cause.  If an Optionee is
terminated for Cause, neither the Optionee, the Optionee’s estate nor such other
person who may then hold the Option shall be entitled to exercise any Option
with respect to any Shares whatsoever, after termination of service, whether or
not after termination of service the Optionee may receive payment from the
Company or Subsidiary for vacation pay, for services rendered prior to
termination, for services rendered for the day on which termination occurs, for
salary in lieu of notice, or for any other benefits.  In making such
determination, the Committee shall give the Optionee an opportunity to present
to the Committee evidence on his behalf.  For the purpose of this paragraph,
termination of service shall be deemed to occur on the date when the Company
dispatches notice or advice to the Optionee that Optionee’s service is
terminated.

 

                                                For purposes of this Agreement,
Termination for Cause means that the Company has cause to terminate an
Optionee’s employment or service under any existing employment,, consulting or
any other agreement between the Optionee and the Company or, if such an
agreement does not exist, upon finding that (i) the Optionee has ceased to
perform his duties (other than as a result of his incapacity due to physical or
mental illness or injury), which constitutes an intentional or extended neglect
of his/her duties, (ii) the Optionee has engaged or is about to engage in
conduct materially injurious to the Company or (iii) the Optionee has been
convicted of a felony.

 

5.4                                 No Obligation to Employ.  Nothing in the
Plan or this Agreement shall confer on Optionee any right to continue in the
employ of, or other relationship with, the

 

4

--------------------------------------------------------------------------------


 

Company, a  Subsidiary or an Affiliate, or limit in any way the right of the
Company or any Affiliate or Subsidiary of the Company to terminate Optionee’s
employment or other relationship at any time, with or without Cause.  This
Agreement does not constitute an employment or other service contract.  This
Agreement does not guarantee employment or other service for the length of time
of the vesting schedule set forth in Section 4.1 hereof or for any portion
thereof.

 

6.                                      Manner of Exercise.

 

6.1                                 Stock Option Exercise Procedures.  To
exercise this Option, Optionee (or in the case of exercise after Optionee’s
death, Optionee’s executor, administrator, heir or legatee, as the case may be)
must follow such exercise procedures as may be established by the Committee from
time to time in its sole discretion.  Such procedures may include requiring that
the Optionee provide certain information including, inter alia, Optionee’s
election to exercise this Option, the number of Shares being purchased, any
restrictions imposed on the Shares and any representations, warranties and
agreements regarding Optionee’s investment intent and access to information as
may be required by the Company to comply with applicable securities laws.  If
someone other than Optionee exercises this Option, then such person may be
required to submit documentation reasonably acceptable to the Company that such
person has the right to exercise this Option.

 

6.2                                 Limitations on Exercise.  This Option may
not be exercised unless such exercise is in compliance with all applicable
federal and state securities laws, as they are in effect on the date of
exercise.

 

6.3                                 Payment.  An exercise of this Option shall
be accompanied by full payment of the aggregate Exercise Price for the Shares
being purchased (a) in cash (by check), or (b) provided that a public market for
the Company’s stock exists:  (1) through a “same day sale” commitment from
Optionee and a broker-dealer that is a member of the National Association of
Securities Dealers (an “NASD Dealer”) whereby Optionee irrevocably elects to
exercise this Option and to sell a portion of the Shares so purchased to pay for
the aggregate Exercise Price and whereby the NASD Dealer irrevocably commits
upon receipt of such Shares to forward the aggregate Exercise Price directly to
the Company; or (2) through a “margin” commitment from Optionee and an NASD
Dealer whereby Optionee irrevocably elects to exercise this Option and to pledge
the Shares so purchased to the NASD Dealer in a margin account as security for a
loan from the NASD Dealer in the amount of the aggregate Exercise Price, and
whereby the NASD Dealer irrevocably commits upon receipt of such Shares to
forward the aggregate Exercise Price directly to the Company.  Notwithstanding
the foregoing, the Board of Directors or the Committee, in their sole
discretion, may allow for the full payment of the aggregate Exercise Price for
the Shares being purchased to be made by any other method which is in accordance
with the provisions of the Plan.

 

6.4                                 Tax Withholding.  Prior to the issuance of
the Shares upon exercise of this Option, Optionee must pay or provide for any
applicable federal or state withholding obligations of the Company. If the
Committee permits, Optionee may provide for payment of withholding taxes upon
exercise of this Option by requesting that the Company retain Shares with a Fair
Market Value equal to the minimum amount of taxes required to be withheld
determined on the date that the amount of tax to be withheld is to be
determined.  In such case, the Company shall issue the net number of Shares to
the Optionee by deducting the Shares retained from the Shares issuable upon
exercise.

 

6.5                                 Issuance of Shares.  Provided that both the
exercise procedures established by the Committee and payment are in manner, form
and substance satisfactory to the Company, and upon the Company’s request to
counsel for the Company, the Company shall issue the Shares registered in the
name of Optionee, Optionee’s authorized assignee, or Optionee’s legal

 

5

--------------------------------------------------------------------------------


 

representative, and shall deliver certificates representing the Shares with the
appropriate legends affixed thereto.

 

7.                                      Notice of Disqualifying Disposition of
ISO Shares.  To the extent this Option is an ISO, if Optionee sells or otherwise
disposes of any of the Shares acquired pursuant to the ISO on or before the
later of (a) the date two (2) years after the Grant Date, and (b) the date one
(1) year after transfer of such Shares to Optionee upon exercise of this Option,
then Optionee shall immediately notify the Company in writing of such
disposition.

 

                                           
8.                                      Compliance With Laws and Regulations. 
The exercise of this Option and the issuance and transfer of Shares to the
Optionee shall be subject to compliance by the Company and Optionee with (i) all
applicable requirements of federal and state securities laws, (ii) all
applicable requirements of any stock exchange on which the Company’s Common
Stock may be listed and (iii) any applicable policy of the Company regarding the
trading of securities of the Company, each at the time of such issuance and
transfer.   Optionee understands that the Company is under no obligation to
register or qualify the Shares with the SEC, any state securities commission or
any stock exchange to effect such compliance.

 

                                               
9.                                      Nontransferability of Option.  This
Option may not be transferred in any manner other than transfers by will or by
the laws of descent and distribution or to members of the Optionee’s immediate
family, to trusts solely for the benefit of such immediate family members and to
partnerships or limited liability companies in which such family members and/or
trusts are the only partners or members, as the case may be.  For this purpose,
“immediate family” means the Optionee’s spouse, parents, children, stepchildren,
grandchildren and legal dependants.  Any transfer of Options made under this
provision will not be effective until notice of such transfer is delivered to
the Company.  The terms of this Option shall be binding upon the executors,
administrators, successors and assigns of Optionee.

 

                                               
10.                               Privileges of Stock Ownership.  Optionee shall
not have any of the rights of a stockholder with respect to any Shares until the
Shares are issued to Optionee.

 

                                               
11.                               Interpretation.  Any dispute regarding the
interpretation of this Agreement shall be submitted by Optionee or the Company
to the Committee for review.  The resolution of such a dispute by the Committee
shall be final and binding on the Company and Optionee.

 

                                               
12.                               Entire Agreement.  The Plan is incorporated
herein by reference.  This Agreement and the Plan and any exercise procedures as
may be established by the Committee constitute the entire agreement and
understanding of the parties hereto with respect to the subject matter hereof
and supersede all prior understandings and agreements with respect to such
subject matter.

 

                                               
13.                               Notices.  Any notice required to be given or
delivered to the Company under the terms of this Agreement shall be in writing
and addressed to the Corporate Secretary of the Company at its principal
corporate offices.  Any notice required to be given or delivered to Optionee
shall be in writing and addressed to Optionee at the address indicated above or
to such other address as such party may designate in writing from time to time
to the Company.  All notices shall be deemed to have been given or delivered
upon: personal delivery; three (3) days after deposit in the United States mail
by certified or registered mail (return receipt requested); one (1) business day
after deposit with any return receipt express courier (prepaid); or one (1)
business day after transmission by facsimile.

 

                                               
14.                               Successors and Assigns.  The Company may
assign any of its rights under this Agreement.  This Agreement shall be binding
upon and inure to the benefit of the successors and assigns of the Company. 
Subject to the restrictions on transfer set forth herein, this Agreement shall
be binding upon Optionee and Optionee’s heirs, executors, administrators, legal
representatives, successors and assigns.

 

6

--------------------------------------------------------------------------------


 

                                               
15.                               Governing Law.  This Agreement shall be
governed by and construed in accordance with the laws of the State of Delaware,
applicable to agreements made and to be performed entirely within such state,
other than conflict of laws principles thereof directing the application of any
law other than that of Delaware.

 

                                               
16.                               Acceptance.  Optionee hereby acknowledges
receipt of a copy of the Plan and this Agreement.  Optionee has read and
understands the terms and provisions of the Plan, and accepts this Option
subject to all the terms and conditions of the Plan and this Agreement.  This
Option is subject to, and the Company and the Optionee agree to be bound by, all
of the terms and conditions of the Plan under which this Option was granted, as
the same shall have been amended, restated or otherwise modified from time to
time in accordance with the terms thereof.  Pursuant to said Plan, the Board of
Directors of the Company, or the Committee is vested with final authority to
interpret and construe the Plan and this Option, and its present form is
available for inspection during the business hours by the Optionee or other
persons entitled to exercise this Option at the Company’s principal office. 
Optionee acknowledges that there may be adverse tax consequences upon exercise
of this Option or disposition of the Shares and that the Company has advised
Optionee to consult a tax advisor prior to such exercise or disposition.

 

                                               
17.                               Covenants of the Optionee

 

The Optionee agrees (and for any heir, executor, administrator, legal
representative, successor, or assignee hereby agrees), as a condition upon
exercise of the Option granted hereunder:

 

17.1                           Upon the request of the Committee, to execute and
deliver a certificate, in form satisfactory to the Committee, certifying that
the Shares being acquired upon exercise of the Option are for such person’s own
account for investment only and not with any view to or present intention to
resell or distribute the same.  The Optionee hereby agrees that the Company
shall have no obligation to deliver the Shares issuable upon exercise of the
Option unless and until such certificate shall be executed and delivered to the
Company by the Optionee or any successor.

 

17.2                           Upon the request of the Committee, to execute and
deliver a certificate, in form satisfactory to the Committee, certifying that
any subsequent resale or distribution of the Shares by the Optionee shall be
made only pursuant to either (i) a Registration Statement on an appropriate form
under the Securities Act of 1933, as amended (the “Securities Act”), which
Registration Statement has become effective and is current with regard to the
Shares being sold, or (ii) a specific exemption from the registration
requirements of the Securities Act, but in claiming such exemption the Optionee
shall, prior to any offer of sale or sale of such Shares, obtain a prior
favorable written opinion of counsel, in form and substance satisfactory to
counsel for the Company, as to the application of such exemption thereto.  The
foregoing restriction contained in this subparagraph (b) shall not apply to (i)
issuances by the Company so long as the Shares being issued are registered under
the Securities Act and a prospectus in respect thereof is current, or (ii)
re-offerings of Shares by Affiliates of the Company (as defined in Rule 405 or
any successor rule or regulation promulgated under the Securities Act) if the
Shares being re-offered are registered under the Securities Act and a prospectus
in respect thereof is current.

 

17.3                           That certificates evidencing Shares purchased
upon exercise of the Option shall bear a legend, in form satisfactory to counsel
for the Company, manifesting the investment intent and resale restrictions of
the Optionee described in this Section.

 

17.4                           That upon exercise of the Option granted hereby,
or upon sale of the Shares purchased upon exercise of the Option, as the case
may be, the Company shall have the right to require the Optionee to remit to the
Company, or in lieu thereof, the Company may deduct, an

 

7

--------------------------------------------------------------------------------


 

amount of shares or cash sufficient to satisfy federal, state or local
withholding tax requirements, if any, prior to the delivery of any certificate
for such Shares or thereafter, as appropriate.

 

                                               
18.                               Obligations of the Company

 

18.1                           Upon the exercise of this Option in whole or in
part, the Company shall cause the purchased Shares to be issued only when it
shall have received the full payment of the aggregate Exercise Price in
accordance with the terms of this Agreement.

 

18.2                           The Company shall cause certificates for the
Shares as to which the Option shall have been exercised to be registered in the
name of the person or persons exercising the Option, which certificates shall be
delivered by the Company to the Optionee only against payment of the full
Exercise Price in accordance with the terms of this Agreement for the portion of
the Option exercised.

 

18.3                       In the event that the Optionee shall exercise this
Option with respect to less than all of the Shares of Common Stock that may be
purchased under the terms hereof, the Company shall issue to the Optionee a new
Option, duly executed by the Company and the Optionee, in form and substance
identical to this Option, for the balance of Shares of Common Stock then
issuable pursuant to the terms of this Option.

 

18.4                           Notwithstanding anything to the contrary
contained herein, neither the Company nor its transfer agent shall be required
to issue any fraction of a Share of Common Stock in connection with the exercise
of this Option, and the Company shall, upon exercise of this Option in whole or
in part, issue the largest number of whole Shares of Common Stock to which this
Option is entitled upon such full or partial exercise and shall return to the
Optionee the amount of the aggregate Exercise Price paid by the Optionee in
respect of any fractional Share.

 

18.5                           The Company may endorse such legend or legends
upon the certificates for Shares issued to the Optionee pursuant to the Plan and
may issue such “stop transfer” instructions to its transfer agent in respect of
such Shares as, in its discretion, it determines to be necessary or appropriate
to: (i) prevent a violation of, or to perfect an exemption from, the
registration requirements of the Securities Act; (ii) implement the provisions
of the Plan and any agreement between the Company and the Optionee with respect
to such Shares; or (iii) permit the Company to determine the occurrence of a
disqualifying disposition, as described in Section 421(b) of the Code, of Shares
transferred upon exercise of an incentive stock option granted pursuant to this
Agreement and under the Plan.

 

18.6                           The Company shall pay all issue or transfer taxes
with respect to the issuance or transfer of Shares to the Optionee, as well as
all fees and expenses necessarily incurred by the Company in connection with
such issuance or transfer, except fees and expenses which may be necessitated by
the filing or amending of a Registration Statement under the Securities Act,
which fees and expenses shall be borne by the Optionee, unless such Registration
Statement under the Securities Act has been filed by the Company for its own
corporate purposes (and the Company so states) in which event the Optionee shall
bear only such fees and expenses as are attributable solely to the inclusion of
the Shares he or she receives in the Registration Statement.

 

18.7                           All Shares issued following exercise of the
Option and the payment of the Exercise Price in accordance with the terms of
this Agreement therefore shall be fully paid and non-assessable to the extent
permitted by law.

 

                                               
19.                               Miscellaneous

 

8

--------------------------------------------------------------------------------


 

19.1                           If the Optionee loses this Agreement representing
the Option granted hereunder, or if this Agreement is stolen or destroyed, the
Company shall, subject to such reasonable terms as to indemnity as the
Committee, in its sole discretion shall require, enter into a new option
agreement pursuant to which the Company shall issue a new Option, in form and
substance identical to this Option, and in substitution for, the Option so lost,
stolen or destroyed, and in the event this Agreement representing the Option
shall be mutilated, the Company shall, upon the surrender hereof, enter into a
new option agreement pursuant to which the Company shall issue a new Option, in
form and substance identical to this Option, and in substitution for, the Option
so mutilated.

 

19.2                           This Agreement cannot be amended, supplemented or
changed, and no provision hereof can be waived, except by a written instrument
making specific reference to this Agreement and signed by the party against whom
enforcement of any such amendment, supplement, modification or waiver is sought.
A waiver of any right derived hereunder by the Optionee shall not be deemed a
waiver of any other right derived hereunder.

 

19.3                           This Agreement may be executed in any number of
counterparts, but all counterparts will together constitute but one agreement.

 

19.4                           In the event of a conflict between the terms and
conditions of this Agreement and the Plan, the terms and conditions of the Plan
shall govern.

 

19.5                           Any dispute regarding the interpretation of this
Agreement shall be submitted by Optionee or the Company to the Committee for
review.  The resolution of such a dispute by the Committee shall be final and
binding on the Company and Optionee.

 

9

--------------------------------------------------------------------------------


 

                                                IN WITNESS WHEREOF, the Company
has caused this Agreement to be executed in duplicate by its duly authorized
representative and Optionee has executed this Agreement in duplicate as of the
Grant Date.

 

 

 

LANGER, INC.

 

 

 

 

 

 

 

 

By:

 

 

 

 

Name:

 

 

 

Title:

 

 

 

 

 

 

 

 

 

 

 

OPTIONEE:

 

 

 

 

 

 

 

 

 

 

 

«FirstName» «LastName»

 

10

--------------------------------------------------------------------------------